Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BLANCA ETELBINA YUGSI MOROCHO,

individually and on behalf of others similarly situated, Case No. 19-cv-5546
Plaintiff,
SETTLEMENT AGREEMENT
-against- AND
RELEASE

VIP NAIL SALON INC. (D/B/A VIP NAILS), JOO
IN OH (A.K.A. DOMINA), HYE SOOK OH, and
JANE DOE (A.K.A. CLARA),

Defendants.

 

 

This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiff BLANCA ETELBINA YUGSI MOROCHO, (‘Plaintiff’) on the one hand, VIP
NAIL SALON INC. (D/B/A VIP NAILS) (“Defendant Corporation”), JOO IN OH (A.K.A.
DOMINA), and HYE SOOK OH (“Individual Defendant’), (collectively, “Defendants”), on the
other hand.

WHEREAS, Plaintiff alleges that she worked for Defendants as an employee; and

WHEREAS, a dispute has arisen regarding Plaintiff's alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court for
the Southern District of New York, Civil Action No: 19-cv-5546 (hereinafter “the Litigation’),
alleging, among other things, a violation of federal and state wage and hour and overtime laws;

WHEREAS, Defendants deny any violation of federal and state wage and hour and overtime
laws;

WHEREAS, this matter settled in principal during a November 14, 2019 mediation; and

WHEREAS, the parties desire to resolve all disputes between them without the necessity of
further litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it 1s
hereby agreed as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiff, subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of any
and all claims or potential claims Plaintiff may have against Defendants through the Effective Date
of this Agreement, including all counsel fees and costs incurred by Plaintiff, the gross sum of Twelve
Thousand Dollars and No Cents ($12,000) (the "Settlement Amount") to be paid to Plaintiff's attorneys, in
twelve (12) monthly-installments as follows:

1231196.1
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 2 of 13

Each payment shall consist of two (2) checks totaling One Thousand Dollars and No Cents
($1,000.00);

(1) one check in the amount of Three Hundred and Thirty-Three Dollars and Thirty-Three
Cents ($333.33) made payable to “Michael A. Faillace, Esq. & Associates, P.C.” accounting
for attorneys’ fees and;

(2) one check in the amount of Six Hundred and Sixty-Six Dollars and Sixty-Six Cents
($666.66) made payable to “Michael A. Faillace, Esq. & Associates, P.C.” accounting for
attorneys’ fees.

The first payment shall be due on the first day of the month following Court approval of the
Agreement (e.g., if approval is granted January 15, 2020, this payment is due February 1, 2020).

The subsequent eleven payments shall be due on the first day of the following month. Each
check shall be delivered by their respective due dates and to the attention of Michael Faillace,
Esq., at the Law Office of Michael Faillace & Associates, P.C., 60 East 42nd Street, Suite 4510,
New York, NY 10165. Failure to deliver said checks shall constitute a default under the
Agreement.

Concurrently with the execution of this Agreement, Defendants shall each execute and deliver to
Plaintiffs counsel confessions of judgment (“Confessions of Judgment”) in the form annexed hereto
collectively as Exhibit A. The Parties hereby acknowledge and agree that the Confessions of
Judgment will be held in escrow by Plaintiff's counsel, and will not be entered and/or filed at any
time other than (i) in the event that the Defendants fail to make any of the installment payments as
set forth above, i.e., one of the checks fails to clear Plaintiff's counsel’s escrow account, or
Defendants fail to deliver the payments to Plaintiff's counsel in accordance with the foregoing
payment dates, and (ii) Defendants fail to cure such default within seven (7) days of receipt of written
notice (to be delivered to Defendants by first class mail via their counsel, Michael Westwood-Booth,
Ogletree, Deakins, Nash, Smoak & Stewart, P.C. 10 Madison Avenue, Suite 400, Morristown, NJ
07960). Any such Notice of Default shall be deemed received five (5) days after it is mailed.

2. Release and Covenant Not To Sue: In consideration of the promises of benefits,
mutual agreements, payment and other good and valuable consideration contained in this
Agreement, Plaintiff knowingly and voluntarily releases and forever discharges Defendants and
Defendants’ divisions, affiliates, subsidiaries, parents, corporations under common ownership or
control or related business entities, predecessors, successors, management companies, assigns and
their officers, directors, members, partners, trustees, current and former employees, stockholders,
administrators, representatives, attorneys, insurers or fiduciaries, past, present or future (the
“Releasees”’) from any and all claims, complaints, causes of action, or claims for relief, of any nature
whatsoever, known or unknown from the beginning of time until the Effective Date (the “Release’”).
This Release includes, but is not limited to, any rights or claims relating in any way to Plaintiffs
engagement by any of the Releasees, or the termination thereof, related to or set forth in the Action,
or arising under any statute or regulation, including, but not limited to, any rights or claims Plaintiff
may have under the Age Discrimination in Employment Act (ADEA), which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, as amended, which
prohibits discrimination in employment-based on race, color, national origin, religion, or sex; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work; the Americans

 
 

Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 3 of 13

with Disabilities Act (ADA), which prohibits discrimination in employment by reason of disability;
the Employee Retirement Income Security Act (ERISA), which protects employee’s interests in
certain health and retirement benefits; the Family and Medical Leave Act (FMLA), which protects
the right of employees to take certain leave periods; the Fair Labor Standards Act (FLSA) and the
New York Labor Law (NYLL), both of which protect employees’ wages and regulate hours; the
Federal Wiretap Act, the Electronic Communications Privacy Act, and the Stored Communications
Act, all of which protect privacy, or any other federal, state, or local laws or regulations which govern
the workplace, including, without limitation, the New York State Human Rights Law, the New York
City Human Rights Laws, the New York Aids Testing Confidentiality Act, the New York Equal Pay
Law, the New York Persons With Disabilities Law, Civil Rights Law, the New York Genetic Testing
Confidentiality Law, the New York Nondiscrimination Against Genetic Disorders Law, the New
York Smokers Rights Law, the New York Equal Rights Law, the New York Discrimination by
Employment Agencies Law, the New York Bone Marrow Leave Law, the New York Adoptive
Parents Child Care Leave Law, the New York Cancer Victim Bias Law, Article 1, Section 11 of the
New York State Constitution, New York Workers’ Compensation Law, or any other state, federal
or local statute or regulation which may be applicable to the Defendants. This Release also includes
a release by Plaintiff of any claims for wrongful discharge, defamation, intentional tort, invasion of
privacy, and breach of contract, implied or otherwise. This Release includes both claims that
Plaintiff knows about and those Plaintiff may not know about. Plaintiff represents that as of the date
of her execution of this Agreement, she incurred no disability or imjury in relation to or as a result of
her engagement and asserts no claim for any form of compensation for such disability, injury or
condition. This release does not affect or limit: (1) claims that may arise after the date Plaintiff signs
this Agreement; or (2) Plaintiffs rights to enforce the terms of this Agreement.

Likewise, Defendants agree to release Plaintiff, and any of Plaintiff's agents,
attorneys, servants, predecessors, successors and assigns, from any and all claims, complaints,
causes of action, or claims for relief, of any nature whatsoever, known or unknown from the
beginning of time until the Effective Date.

4, Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiff and Defendants.

 

5. Acknowledgments: Plaintiff and Defendants acknowledge that they are not relying
upon any statement, representation or promise in executing this Agreement except for statements,
representations or promises expressly set forth in this Agreement. They further acknowledge and
agree that the only consideration for signing this Agreement is as set forth in this Agreement.

6. Notices: Notices required under this Agreement shall be in writing and shall be
deemed given on the first business day following first-class mailing and electronic transmission
thereof. Notice hereunder shall be delivered to:

To Plaintiff:

Michael Faillace, Esq.

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42"4 St. Suite 4510

New York, NY 10165

Tel: (212) 317-1200
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 4 of 13

Fax: (212) 317-1620
Email: michael@faillacelaw.com

To Defendants:

Michael Westwood-Booth

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

10 Madison Avenue, Suite 400

Morristown, NJ 07960

Telephone: 973-385-1840

Fax: 973-656-1611

Email: Michael. Westwood-Booth@ogletreedeakins.com

7. Governing Law: This Agreement shall be governed by, and interpreted in accordance
with, the laws of the State of New York, excluding the conflict-of-laws principles thereof. The
parties consent and stipulate to the personal jurisdiction of the United States District Court for the
Southern District of New York and the Supreme Court of the State of New York in any subsequent
proceeding to enforce this Agreement.

8. Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiff agrees to promptly execute a release, waiver
and/or covenant that is legal and enforceable.

9. Release Notification: Defendants advised Plaintiff to discuss the terms of this
Agreement and release of claims with her legal counsel and Plaintiff acknowledges that she has
consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C. Plaintiff acknowledges
that it is her choice to waive any potential claims in return for the benefits set forth herein and that
she made this decision after careful thought and a reasonable period of time to consider this
Agreement, and after an opportunity to consult with her attorneys. Plaintiff confirms that this
Settlement Agreement and Release has been translated to her in Spanish and that she understands
the terms of this Agreement and that she is signing this Agreement voluntarily.

10. Counterparts: To signify their agreement to the terms of this Agreement and Release,
the parties have executed this Agreement on the date set forth opposite their signatures, which appear
below. This Agreement may be executed in two or more counterparts and each of such counterparts,
for all purposes, shall be deemed to be an original but all of such counterparts together shall
constitute but one and the same instrument, binding upon all parties hereto, notwithstanding that all
of such parties may not have executed the same counterpart. This agreement may also be executed
by facsimile transmission.

11. Effective Date: This Agreement becomes effective on the date that all parties have
signed the Agreement, or its counterparts.
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 5 of 13

PLAINTIFF:

 

Date: Of [06 {ZO

 

BLANCA ETELBINA YUGSI MOROCHO

DEFENDANTS:

By: Date:
VIP NAIL SALON INC. (D/B/A VIP NAILS)

Name:

 

Title: President

By: Date:
JOO IN OH

 

By: Date:
HYE SOOK OH
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 6 of 13

PLAINTIFF:

By: Date:
BLANCA ETELBINA YUGSI MOROCHO

DEFENDANTS:

l
By: Date: V/2e0
VIP NAIL SALON INC. (D/B/A VIP NAILS) _

Name: J 00 if) OH

 

Title: President

 

 

Date: ile [20
topo

By: Hye Souk OL Date: ( /0 O
HYE SOOK OH

Py: JTuyeon of bee i/10/20
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 7 of 13

EXHIBIT A
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 8 of 13

SUPREME COURT OF THE STATE OF NEW YORK

 

Pn ee cm nr pi ne ee ee nae eee my te tet Sent te ee me x
BLANCA ETELBINA YUGSI MOROCHO,
individually and on behalf of others similarly: Index No.:
situated, :
Plaintiff, : AFFIDAVIT OF CONFESSION OF
: JUDGMENT
-against-
VIP NAIL SALON INC. (D/B/A VIP NAILS), JOO
IN OH (A.K.A. DOMINA), HYE SOOK OH, and
JANE DOE (A.K.A. CLARA),
feo mm mt om tor heey mem i |
STATE OF NEW YORK )
: SS.

COUNTY OF ) . .

1. I reside in Qu eens County, New York

2 14 JooInN ob , am the President of VIP NAIL SALON,

 

INC. (D/B/A VIP NAILS). I am duly authorized to make this affidavit of confession of judgment
on behalf of VIP NAIL SALON, INC. (D/B/A VIP NAILS).

3. VIP NAIL SALON, INC. (D/B/A VIP NAILS), maintains its principal place of
business in New York County at New oC k cot Manhattan

4. Pursuant to the terms of the Settlement Agreement and Release by and between
BLANCA ETELBINA YUGSI MOROCHO (‘Plaintiff’), on the one hand and VIP NAIL SALON
INC. (D/B/A VIP NAILS) (“Defendant Corporation”), JOO IN OH (A.K.A. DOMINA), and HYE
SOOK OH, on the other hand, to which this Affidavit is annexed, I hereby confess judgment and
authorize entry thereof against VIP NAIL SALON, INC. (D/B/A VIP NAILS) in favor of Plaintiff
for the sum of Twelve Thousand Dollars and No Cents ($12,000), less any payments made under
the Settlement Agreement.

5. This affidavit of confession of judgment is for a debt justly due to Plaintiff under the
terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $12,000 to Plaintiff. The amount of this affidavit of
confession of judgment represents the settlement amount of $12,000.

6. This affidavit is made upon good and valuable consideration, the sufficiency of which
I acknowledge on behalf of Defendants, including, without limitation, the terms and provisions of
the Settlement Agreement.
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 9 of 13

7. I hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and entered in the
Supreme Court of the State of New York as a judgment for $12,000 (less any amounts already paid
to Plaintiff pursuant to the above schedule), against VIP NAIL SALON, INC. (D/B/A VIP NAILS).

VIP NAIL SALON, INC. (D/B/A VIP
NAILS)

By: Eg ee

Name: Joo IN OW

 

Title: President

ary
state or Nl / )

: §8.;

ay
On_Jew, [0 ; 20N, before me personally
came_ loro Tm OL, , to me known, who, by me duly sworn, did depose

 

and say that deponent resides at 9% 2QQUEENS BLVP NG ReaoPAeK,, that deponent is the President
of VIP NAIL SALON, INC. (D/B/A VIP NAILS) the party dés¢ribéd herein, and that deponent
executed the foregoing Affidavit of Confession of Judgment on behalf of VIP NAIL SALON, INC.
(D/B/A VIP NAILS) and was authorized to do so.

Vowgs frerfe

Nofa Publ{c :

 

 

Yang Soo Park
Notary Public, Stata of New York
No. 01PA6234559
Qualifled in Queens County
Commission Expires: Jan. 24, 20

 
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 10 of 13

SUPREME COURT OF THE STATE OF NEW YORK

 

anes ec A ine i aT NT ST A YT SR xX
BLANCA ETELBINA YUGSI MOROCHO, :
individually and on behalf of others similarly: Index No.:
situated, :
Plaintiff, : AFFIDAVIT OF CONFESSION OF
: JUDGMENT
-against-
VIP NAIL SALON INC. (D/B/A VIP NAILS), JOO:
IN OH (A.K.A. DOMINA), HYE SOOK OH, and:
JANE DOE (A.K.A. CLARA), :
we ee eee eee 4
STATE OF NEW YORK )
: $8.

COUNTY OF Qu eeuy )

1. I reside in Queens County, New York.

2. Pursuant to the terms of the Settlement Agreement and Release by and between

BLANCA ETELBINA YUGSI MOROCHO (‘Plaintiff’), on the one hand, and VIP NAIL SALON
INC. (D/B/A VIP NAILS) (“Defendant Corporation”), JOO IN OH (A.K.A. DOMINA), and HYE
SOOK. OH, on the other hand, to which this Affidavit is annexed, I hereby confess judgment and
authorize entry thereof against me individually and in favor of Plaintiff for the sum of Twelve
Thousand Dollars and No Cents ($12,000), less any payments made under the Settlement
Agreement.

3. This affidavit of confession of judgment is for a debt justly due to Plaintiff under the
terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $12,000 to Plaintiff. The amount of this affidavit of
confession of judgment represents the settlement amount of $12,000.

4. This affidavit is made upon good and valuable consideration, the sufficiency of which
I acknowledge on behalf of Defendants, including, without limitation, the terms and provisions of
the Settlement Agreement.

5. I hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and entered in the
Supreme Court of the State of New York as a judgment for $12,000 (less any amounts already paid
to Plaintiff pursuant to the above schedule), against me, HYE SOOK OH.

Sogs. pet “pe Linle Off

 

Notary Pubile, State of Hew York
No, 01PA6234599
Qualified in Queens County.
Commission Expires: Jan. 24, 207 £.

 

 

 
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 11 of 13

Sworn to before me this

. Xo
{g\day of emery 207 Hye Soofe 6h

7 D fie 3  :
Noa Be Da vp. XH Ye Som On

y Yong Soo Park

| Notary Public, State of New York

| No. 01PAG234559
Qualified in Queens Gounty 3h

(Commission Expires: Jan, 24, 20 <_f

 

 

 
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 12 of 13

 

Ties ier a a ee ae ge GE ee eee ee x
BLANCA ETELBINA YUGSI MOROCHO,  :
individually and on behalf of others similarly: Index No.:
situated, :
Plaintiff, : AFFIDAVIT OF CONFESSION OF
. : JUDGMENT
-against-
VIP NAIL SALON INC. (D/B/A VIP NAILS), JOO — :
IN OH (A.K.A. DOMINA), HYE SOOK OH, and:
JANE DOE (A.K.A. CLARA), :
we ee 4
STATE OF NEW YORK )
SS.

COUNTY OF 200 Le )

1, I reside in YQ 4eenS _ County, New York.

2. Pursuant to the terms of the Settlement Agreement and Release by and between

BLANCA ETELBINA YUGSI MOROCHO (“Plaintiff”), on the one hand, and VIP NAIL SALON
INC. (D/B/A VIP NAILS) (“Defendant Corporation”), JOO IN OH (A.K.A. DOMINA), and HYE
SOOK OH, on the other hand, to which this Affidavit is annexed, I hereby confess judgment and
authorize entry thereof against me individually and in favor of Plaintiff for the sum of Twelve
Thousand Dollars and No Cents ($12,000), less any payments made under the Settlement
Agreement.

3. This affidavit of confession of judgment is for a debt justly due to Plaintiff under the
terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $12,000 to Plaintiff. The amount of this affidavit of
confession of judgment represents the settlement amount of $12,000.

4, This affidavit is made upon good and valuable consideration, the sufficiency of which
I acknowledge on behalf of Defendants, including, without limitation, the terms and provisions of
the Settlement Agreement.

5. I hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and entered in the
Supreme Court of the State of New York as a judgment for $12,000 (less any amounts already paid
to Plaintiff pursuant to the above schedule), against me, JOO IN OH.

= JOOAN OH

 
Case 1:19-cv-05546-SLC Document 30-1 Filed 01/24/20 Page 13 of 13

Sworn to before me this

(o_ day of V20

 
    
   

   

TING it .
Public, State o
No. OALIAB08C3 - y

yee ton Al OME: Noy - wey
Quaitied in New a Q

Commission 7 pEs. cee 1 es

Notary Public a Mor
